        Case 2:19-cr-00355-SVW Document 5 Filed 06/14/19 Page 1 of 2 Page ID #:12




 1     NICOLA T. HANNA
       United States Attorney
 2     BRAN DON D. FOX
       Assistant United States Attorney
 3     Chief, Criminal Division                                  {             F,~_ r_
       SARA B. MILSTEIN (Cal. Bar No. 313370)                    ~   CLFRK. U S D~ ir~t,^T C!~I iRT
 4     Assistant United States Attorney
       Violent & Organized Crime Section
 5           1300 United States Courthouse
             312 North Spring Street
 6           Los Angeles, California 90012
             Telephone: (213) 894-8611
 7           Facsimile: (213) 894-3713
             E-mail:    Sara.Milstein@usdoj.gov
 8
       Attorneys for Plaintiff
 9     UNITED STATES OF AMERICA

10                             UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12     UNITED STATES OF AMERICA,                  c~   R 19- 0035 S~~V~
13                Plaintiff,                      [        ] ORDER SEALING
                                                  INDICTMENT AND RELATED DOCUMENTS
14
                                                  (UNDER SEAL)
15     JOSEPH CASAS,

16 I              Defendant.

17

18            For good cause shown, IT IS HEREBY ORDERED THAT:

19            Pursuant to Federal Rule of Criminal Procedure 6(e)(4), the

20     indictment and any related documents in the above-titled case (except

21     the arrest warrant), the government's sealing application, and this

22     order shall be kept under seal until such time as the government

23     files a ~~Report Commencing Criminal Action" ir~this matter.

24

25                  '    L

26     DATE                                   HO
                                              U IVY          S MAGISTRATE JUDGE
27

28

                                              1
      Case 2:19-cr-00355-SVW Document 5 Filed 06/14/19 Page 2 of 2 Page ID #:13



 1   OR IN CASE OF DENIAL:

 2          The government's application for sealed filing is DENIED.             The

 3   sealing application will be filed under seal.         The underlying

 4   documents shall be returned to the government, without filing of the

 5   documents or reflection of the name or nature of the documents on the

 6   clerk's public docket.

 7

 8

 9   DATE                                     HONORABLE
                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
